Citation Nr: 1544912	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-17 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.  


REPRESENTATION

Appellant represented by:	Deanne L. Bonner Simpson, Attorney

WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military service from May 1951 to May 1953.  The Veteran died in October 1988.  The appellant is the Veteran's adult son.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2012, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board adjudicated this appeal in a June 2014 decision.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a joint motion for remand (JMR) of the appellant and the Secretary of Veterans' Affairs (the Parties), vacated the Board's June 2014 decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court determined that the Board must comply with 38 C.F.R. § 3.102(c)(2).  In the February 2015 JMR, the Parties concurred that "the Board member conducting the October 2012 hearing failed to explicitly lay out the outstanding and material issues, pursuant to 38 C.F.R.  § 3.103(c)(2), and to suggest that overlooked evidence be provided, warranting remand of Appellant's claim."  

It is unclear from the JMR what action the Parties want the Board to take to address their conclusion of non-compliance with § 3.102(c)(2) (it would clearly appear that the Veteran's attorney now knows the information needed to prevail in this case).  However, in light of this uncertainty, the Board concludes that a remand to the AOJ is necessary in order for the AOJ to issue a letter informing the appellant of that which the Parties agreed the Board should have informed him during the hearing.  

In the JMR, the Parties also agreed that VA must assist the appellant in obtaining records held by the Social Security Administration (SSA) as to receipt of Supplemental Security Income (SSI).  A remand to the AOJ is necessary to accomplish this.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the appellant.  The letter must include the following:

The term "helpless child" is defined by regulations as "one permanently incapable of self support by reason of mental or physical defect at the date of attaining the age of 18 years."  Your case depends to a large extent on whether VA determines that you became permanently incapable of self support before reaching the age of 18.  

During a July 2002 private psychiatric evaluation, you reported that you worked "here and there" following school and that the longest job you had lasted one year as a construction worker.  At the June 2012 RO hearing, you testified that you continued to work in construction, first part time and then full time, from age 15 to 22.  At the October 2012 Board hearing you testified that you tried to work since 18, worked about 2 or 3 days" and started hearing voices and just left.  

The fact that you worked full time jobs between the ages of 15 and 22 can be evidence against granting your claim.

However, regulation, (38 C.F.R. § 3.356) provides that employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapability of self-support otherwise established.  

The Board suggests that you may have overlooked evidence to support your testimony that your employment was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability.  The Board suggests that you provide such evidence to the AOJ.  If you want VA to assist you in obtaining such evidence you should identify the source of such evidence and request VA's assistance in obtaining the evidence.  

Factors for consideration in determining whether you became permanently incapable of self support before reading the age of 18 are listed in at 38 C.F.R. § 3.356(b).  Those principle factors are listed below to help you understand why you should provide the requested evidence or information.  The most significant language with regard to your case is underlined.  

(a)  that a claimant is earning his/her own support is prima facie evidence that he/she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his/her own efforts is provided with sufficient income for his/her reasonable support;

(b)  a child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his/her condition was such that he/she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established; 


(c)  employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and 

(d)  the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  that employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapability of self-support otherwise established.  

2.  Obtain administrative and medical records associated with any claim involving the appellant for benefits (to include SSI) administered by the SSA.  Associate any obtained records with the claims file.  The efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If no records are obtained, associate a negative response or responses with the claims file.  

3.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the benefit sought is not granted in full provide the appellant and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




